Title: From George Washington to Lieutenant Colonel Ebenezer Gray, 27 October 1778
From: Washington, George
To: Gray, Ebenezer


          
            Sir.
            Head Quarters Fredericksburgh 27th Octbr 1778.
          
          Last nigh[t] I received from General Gates one of your letters to him containing such intelligence as you had collected respecting the enemy and their motions—While I wish you to keep up your communication with the Genl I am to desire you to transmit me in the first instance every information which you may receive [in] the most expeditious conveyance. If Gen. Scotts station is the nearest route to Head Qrs he will take charge of your letters and have them immediately sent me. I need not request you to pay every attention to the business you are on or to use every practicable means to obtain faithful and authentic reports. I am Sir &c.
        